979 So. 2d 1286 (2008)
Clifton STRAUGHTER and Randall Harris
v.
Vince HODNETTE dba Banana Bob's Cantina, et al.
Clifton Straughter and Randall Harris
v.
Colony Insurance Company.
No. 2008-C-0573.
Supreme Court of Louisiana.
May 2, 2008.
In re Harris, Randall; Straughter, Clifton et al.;  Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of Ouachita, 4th Judicial District Court Div. H, Nos. 07-1807, 05-3442; to the Court of Appeal, Second Circuit, No(s). 42,870-CA, 42,827-CA.
Denied.
CALOGERO, C.J., would grant.